West, J.
(dissenting) : The coyote cage was a most malignant and excuseless attractive nuisance. While the maintenance of a public park may be a governmental function, still, as we said in Murphy v. Fairmount Township, 89 Kan. 760, 133 Pac. 169, quoting from the Iowa supreme court:
“ ‘The creation and maintenance of a nuisance is very clearly not a governmental function, and the authorities are practically of one voice on the subject.’ (Frances v. Town of Sharon, 143 Iowa, 730, 732, 121 N. W. 523.)” (p. 765.)
*502The maintenance of a public park does not imply and should not include the provision of man-eating specimens of zoology to dine upon the children of those who visit such park. The foregoing opinion is in conflict with Kansas City v. Siese, 71 Kan. 283, 80 Pac. 626, that portion of the opinion in Harper v. City of Topeka, 92 Kan. 11, 139 Pac. 1018, found on page 14, the doctrine of Murphy v. Fairmount Township, 89 Kan. 760, 133 Pac. 169, Roman v. City of Leavenworth, 90 Kan. 379, 133 Pac. 551, and Roman v. City of Leavenworth, 95 Kan. 513, 148 Pac. 746. I am entirely satisfied with these decisions and do not believe they should be overturned or departed from.